 ADDISON SHOE CORPORATION65Employees may communicatedirectly withthe Board'sRegionalOffice, The 120Building,120 Delaware Avenue,Buffalo,New York,TelephoneNo. TL 6-1782, ifthey have any question concerning this notice or compliance with its provisions.Addison Shoe CorporationandUnited Shoe Workers of America,AFL-CIO.Case No. 06-CA-1804.February 16, 1965DECISION AND ORDEROn November 4, 1964, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He also found that the Respondent had not engaged in other unfairlabor practices and recommended that the complaint be dismissedas to them. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended, the Board adopts as its Order the Order recommendedby theTrial Examinerand orders that Addison Shoe Corporation,its officers, agents, successors,and assigns,shall take the action setforth in theTrial Examiner'sRecommended Order.1We correct the Trial Examiner'sDecisionat footnote 3 to read"Friday, April 3."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,withall parties represented,was heard before Trial ExaminerSamuel M.SingerinWynne, Arkansas, on August 4, 1964, ona complaint datedJune9, 1964,issued by General Counselthroughthe RegionalDirector for Region 26,based upon charges(filed April 24, May 11,and June1, 1964) by the Charging Party(hereaftercalledthe Union)against Respondent.The issues litigated were whetherRespondent violated Section 8(a)(1) ofthe Act byengaging in acts of interference,151 NLRB No. 17.783-133-66-vol. 151-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraint, and coercion, and whether it violated Section 8(a)(3) and (1) by initiallyrefusing to hire an employee because of her suspected union sympathies and, subse-quently, after employing her for 5 days, discharging her and refusing thereafter toreinstate her because of the belief that,she joined or assisted the Union.Respondentin its answer denied the commission of the alleged unfair labor practicesAll parties appeared and were afforded full opportunity to be heard and to examineand cross-examine witnesses.At the close of the hearing, General Counsel andRespondents presented oral aigumentA brief received from Respondent has beenduly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT; THE LABOR ORGANIZATION INVOLVEDRespondent, an Arkansas corporation with its principal office and place of businessatWynne, Arkansas, is engaged in the manufacture and sale of shoes.During thepast year, a representative period, Respondent purchased and received at its Wynneplant, directly from points outside Arkansas, products valued in excess of $50,000.Within the same period, it sold and shipped finished products valued in excess of$50,000 directly to points outside of Arkansas. I find thatat all timesmaterialherein Respondent has been and is engaged in commerce within the meaning of theAct.The Charging Party, United Shoe Workers of America, AFL-CIO, is a labor orga-nizationwithin the meaning of the Act.H.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union has conducted two campaigns to organize Respondent's employees withinrecent years, during which it lost two elections conducted by the Board.As a resultof charges filed by the Union, a settlement agreement was entered into betweenRespondent and the Union, approved by the Regional Director on February 14, 1963,under which the Company, without admitting any violations, agreed to post a noticeto the effect that it would not in any manner interfere with, restrain, or coerce itsemployees in the exercise of their self-organizational rights.The proceeding heredeals with violations allegedly committed in March and April 1964.It is clear, and Respondent admits, that it opposed the organization of its plant.General Counsel adduced evidence purporting to show that in conversations withemployees, Respondent's supervisors went outside the bounds of the free-speech pro-tection of,Section 8(c) of the Act by engaging in coercive questioning, threats, andother forms of unlawful interference, restraint, and coercion.1.Ruth Miller, who had been the Union's observer in the May 1963 election, testi-fied that around March 15, 1964,1 her foreman, James Caldwell, came to her machineand said, "We have battled now for 2 years" and he hoped that they were now "onthe same side."When Miller indicated she no longer was prounion, Caldwellremarked, "I tell you the Union can't do you no good because if it comes in, youare not going to have the work now that you have been having." Caldwell also saidthat he heard the Union "had an ace up their sleeve" and he would like her "to inform"him who was working for the Union 2Miller further testified that the same day(apparently after Miller's assurance to Caldwell that she was nonunion) Caldwellcame back and said, "What about these phone calls you have been making" and thensaid, "I can tell you something else, I was told that you were a ringleader of the wholeunion activity."Miller answered, "Well if Mr. Dabbs [the plant general manager]knows that, I am in hot water anyway so it doesn't make any difference," but Caldwellremarked that Dabbs did not know itCaldwell admitted most of the statements attributed to him by Miller.He stated,however, that he inquired about the Union's "ace in the hole" only out of "curi-osity."On direct examination he flatly denied asking Miller to "inform" him aboutthe Union or "find certain information and give it back" to him.On cross-examina-'All dates refer to 1964, unless otherwise notedOn cross-examination, Miller indicated that she volunteered to Inform Caldwell aboutthe Union after telling bin, that she no longer favored it ADDISON SHOE CORPORATION67tion, however, he admitted telling her that "it will be appreciated" if she reported tohim what she learned about the Union's "ace in the hole," but only after Miller vol-unteered to supply such information if she could ascertain itUnder all the circumstances, I credit the version of the conversations as related byMillerCaldwell was frequently vague and evasive about matters on which he testi-fied, particularly about the source of his union informationAlthough avowing com-plete indifference to the outcome of the organizational drive, he admitted on cross-examination that he had talked to "numerous" employees about the Union and, infact, "to all of them at one time or another," about the advantages and disadvantagesof unionism and the employees' freedom to choose between the Company and theUnion.I find that in the context of Caldwell's open and deep opposition to the Union andother findings herein made, Caldwell's statements to Miller that she was "not goingto have the work" she now has if the Union came into the plant, that he heard shewas a ringleader, and (according to his own version of the conversation) that "it willbe appreciated" if she reported to him whatever she ascertained about the Union's"ace in the hole"-all constituted interference, restraint, and coercion, in violation ofSection 8(a) (1) of the Act. I find that the latter remark regarding supplying informa-tion about the Union was unlawful even if Miller first volunteered to supply it, sinceCaldwell, by his statement, encouraged Miller to "spy" on behalf of Respondent uponthe union activities of the employees2Kathleen Champion testified that a few days after a union meeting held in herhouse on April 2, Caldwell came to her machine, indicated that "he had been hearingthings" about her, asked her if the Company had not been "nice" to her, and requestedif she had any complaintsChampion replied that she had no complaints and Cald-well thereupon left.Champion also testified that on a prior occasion-around themiddle of March-Caldwell told a group of girls that he wanted them ; "to make upour own minds" about the Union, stated that there "would be confusion" if the Unioncame in, and said that the Union "was just like any other Company, it was out tomake money." Caldwell did not controvert Champion's testimony.In my view, Caldwell's statements and questions to Champion constituted no morethan arguments, attempts at persuasion, and expressions of opinion falling withinthe free-speech protection of Section 8(c) of the Act and, therefore, not violative ofSection 8(a)(1) of the Act3.Linda Ballard testified that about 2 days after the April 3 union meeting men-tioned above,3 Caldwell told her as he was handing her a weekly paycheck, "Linda,this is mighty good wages for 29 hours and you had better think a long time aboutwhat you are doing " According to Ballard, the next Thursday (April 9) Caldwellagain talked to her about the Union, stating that he heard she "had taken up with theUnion." that she "better quit listening" to its "ringleader," that he had once workedin a union plant and knew that the Union was only interested in her money, andthat he would like her to tell him just what the Union could do for her that theCompany was not already domg.Caldwell admitted that Ballard's account of the first incident "was just as Lindaexplained."He acknowledged telling her that "she should consider a real long timebefore she does anything to have bearing on it because jobs like that aren't to befound around here too often " Caldwell did not testify on the second incident relatedby Ballard. I credit Ballard's testimony regarding both incidents. I conclude thatCaldwell's statements to Ballard, to the extent that they conveyed the message orimpression that her wages or earnings were threatened by union activity, constitutedinterference, restraint, and coercion within the meaning of Section 8(a)(1)4.Robert Mize testified on direct examination that shortly after the union meeting(presumably the one held on April 3), his foreman, Jim Gardner, told him that heheard that he had been handing out union cards.When Mize admitted passing out"a few," Gardner allegedly remarked, "You must not like your job to be giving outunion cards."On cross-examination, Mize conceded that he could not "remember"whether Gardner's conversation pertained to passing out union cardsduring workinghoursAt one point, he stated that Gardner "may have" mentioned distribution dur-ing company time. In any event, he indicated that he "didn't think nothing about"Gardner's remarks.Gardner admitted admonishing Mize about passing out union cards, but insistedthat the admonition was limited to card-distribution on company time.He testifiedthat he spoke to Mize after Plant Manager Dabbs informed him about Mize's unionactivity during working hours and instructed him to talk to Mize about it.3Although Ballard fixed the date of the meeting as Thursday, April 2, it appears andI find that the meeting was on Wednesday, April 3. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Gardner's definitive recollection of the incident rather than Mize's vagueand uncertain memory regarding it. I conclude that Gardner's direction to Mize torefrain from distributing union cards on company time, under pain of possible dis-charge, was lawful managerial action, not violative of Section 8(a)(1).45.Foreman Gardner, as witness for General Counsel, also testified that early inMay he went over to employee Ellis Woolbright, told him he heard his brotheropposed the Union, and asked him why he (Ellis) "would be for it" while his brotherwas against it.According to Gardner, Ellis denied being prounion.I find that Gardner's inquiry, considered in the context of Respondent's other con-duct, constituted unlawful interrogation about Ellis Woolbright's union sympathies.Gardner's inquiry was not privileged as an expression of "views, argument, or opinion"by an employer but was an attempt to extract the views or opinion of an employee.6.As related more fullyinfra (B,1), Plant Manager Dabbs hired June Gahr onApril 15.Gahr testified that in her employment interview that day Dabbs, aftertelling her that he had her application in front of him, remarked, "I guess you arewondering what I am erasing on your application."When Gahr indicated she did,Dabbs said, "Well, I had written on your application 'Do not hire because she is.with the union."'Dabbs denied telling Gahr he had written the remarks attributed to him on herapplication.He admitted having her application "right on the table" but stated heonly told her, "We don't have a union here and we don't want one."He also'admitted erasing some matter "when she went to work," but only the word "No"which originally appeared in red pencil on the application.Explaining the reasonfor this "No" notation, Dabbs testified, "June [Gahr] is a very nice looking girl andback in the bottom department, I had one girl back there when I first came to AddisonShoe, 21/2 or 3 years ago when and to be honest, I couldn't get no work out of theboys and I didn't want to put a nice looking girl in that department and that is whyyou see this one here. I erased that out when she went to work."I do not credit Dabbs' testimony.As hereafter noted in connection with the resolu-tion of other conflicts between his and other witnesses' testimony, Dabbs did notappear to be a wholly forthright witness. Insofar as Dabbs' subject testimony is con-cerned, it is hard to believe that the cryptic word "No" was intended to signify non-assignment to a department not mentioned on the application. It is also hard to'believe that a single, isolated, and ancient (21- or 3-year-old) incident in that depart-ment would have prompted such notation on the application.Furthermore, it isevident that the notation "No" was placed on the application before the hiring inter-view and, therefore, before Dabbs' decision to hire Gahr and the need to place herin any department. Finally, if, as Dabbs claimed, the notation wasa caveataboutplacing her in the "bottom" department in the future, why did Dabbs consider itnecessary to erase the notation at all?Under all of the circumstances, I find that although Gahr's job application card didnot in fact contain the notation "do not hire because she is with the Union," Dabbsin his hiring interview indicated to her that it did; that, as testified by Gahr, Dabbstold her that he was erasing this notation, although he was in fact only erasing theword "No"; and that Dabbs by his remarks intended to discourage, and did unlawfullydiscourage, Gahr from entertaining any notion about affiliating with or assisting theUnion, thereby violating Section 8 (a) (1) of the Act.54 Contending that Mize's testimony established that Respondent had maintained a dis-criminatory no-solicitation rule (by permitting antiunion activity by foremen on companytime while forbidding employee union activity during working time), General Counselmoved at the close of the hearing to amend the complaint to allege that the maintenanceof the rule was an additional violation of Section 8(a) (1).General Counsel has sincemoved to withdraw that motion. I hereby grant the motion to withdraw.5In making the above finding, I am fully cognizant of the fact that the complaintdid not specifically allege the conduct in question as a violation of Section 8(a)(1)However, in view of the similarity and close relationship of the violation found to othersalleged in the complaint, and, more particularly, the fact that Respondent fully litigatedthe issue, it was incumbent upon me "to pass upon it even though not specifically allegedin the complaint."Granada Mills, Inc.,143 NLRB 957,958,footnote 1.See also,IndependentMetalWorkers Union, Local No. 1 (HughesToolCompany),147 NLRB1573;Eagle-PickerMining and Smelting Companyv.N L.R.B ,119 F. 2d 903, 910,(C.A. 8). ADDISON SHOE CORPORATION69B. The alleged discrimination against Gahr1.Employment of GahrJune Gahr filed an application for employment around March 25Like other jobapplicants, she thereafter came to the plant personally each morning in search ofwork.Around April 1, Dabbs called her into his office, checked her phone number,and told her that he would put her application on file and call her if needed.How-ever, at the urging of her aunt, Josephine Gahr, who worked in the plant, June con-tinued to visit it every morning because, as Josephine told her, "they would comemore near ... taking someone who was there and ready for work."Shortly thereafter Josephine asked Dabbs if he was hiring employees.Dabbsanswered, "Not right then." Josephine gave Dabbs June's name and told him shewas her niece and wanted work. Later, Josephine again spoke to Dabbs about June.Josephine volunteered the information that June "wasn't for the Union."Dabbsremarked that he "heard" she was, whereupon Josephine said "they probably got"June "mixed up" with her mother-in-law who worked at Rainfair, a union plant, thenon strikesJosephine apprised June of her talk with Dabbs. June then called Dabbs, personallyassuring him that she was "not working for no union" and had "no connection at allwith the Union."Dabbs replied, "Well, I am glad to hear that" and then went on tosay that Josephine was a highly regarded and valued worker.Thereafter, on April 15, Dabbs asked Josephine to see him in his office.As alreadyfound, in his interview with June, Dabbs told her that he was erasing from herapplication the notation, "Do not hire because she is with the union."Dabbs hiredher that morning.2.Discharge of GahrDabbs assigned Gahr to the cutting department to work as a heel pad cutter underForeman Richardson.This job consists of cutting small pads from leather, for useto cover heel nails inside the back of shoes.According to Richardson, June's job was"the simplest job" in the cutting room and one with which every cutter starts in thatdepartment.Richardson credibly testified that after 2 or 3 days' "feel of the machine,"an operator should be able to produce 2,000 pairs (4,000 individual pads).?Accord-ing to Richardson, June's production the first 2 days-850 pairs a day-was notunexpected.He stated, however, that her production during the succeeding 3 daysdeclined, and that, seeing that she showed "no inclination to improve," he concludedthat he must let her go. Richardson testified that before taking any step he discussedthe matter with Plant Manager Dabbs who left the decision in his hands, telling himto use his "own judgment."Richardson discharged June on April 21, her fifth workday at Respondent's plant.Richardson testified that he told June "she hadn't shown the ability that I felt neces-sary" for the job and was "forced to terminate her ... and would not need her in thefuture."He also testified that June made no protest and, in fact, said "Thank you."June testified, "I don't know if I thanked him or not," recalling only Richardson'sstatement that "We can't use you any more, we just don't need you...." She further'stated she "had been expecting to get discharged." 8When asked on cross-examinationif she knew whether she was "very slow," June answered, "Well I thought I wasimproving each day."On direct examination she recalled Richardson's complainingon one occasion that she left too much leather between the heel pads and the outside,E The findings in the paragraph above are based on the testimony of Josephine Gahr,who is still in the employ of Respondent.Josephine was not cross-examined on anyphase of her testimony.She impressed me as a very sincere and forthright witness andI credit all of her testimony in this proceedingDabbs admitted that Josephine, inintervening on behalf of June, told him "You don'thave to worry about June belongingto the Union" ;he only denied telling her that he had previously"heard"that Junewas prounion.IRichardson's testimony was corroborated by employeeMary JaneMiller, who testifiedthat she had turned out as many as 3,000 pairs the fourth day she was on the cuttingmachine.8 June did not explain the basis for this expectationAt a later point(in cross-examination) she elaborated somewhat:"I just had a feeling all along that I was goingto be fired because I knew-because Mr. Dabbs told me that they liked Josephine [heraunt] very much..and I just thought well,they hired me because they liked her." 70DECISIONSOF NATIONALLABOR RELATIONS BOARDbut she stated that she corrected her "mistake."She also recalled Richardson's tellingher the day before she was "fired" that she "needed to improvea little faster,"but stated that Richardson told her this"so he could move [her] over on shoes"-an operation she characterized as "a higher job" where "you make production." Junecould not tell or estimate how many pads she cut on any of the days she was on the-job, stating she "didn't have to keep count of them." She expressed the opinion thatshe "seemed to be faster"each dayBased on all of the circumstances,the comparative demeanors of Richardson andJune Gahr,the self-interest of each in the outcome of the proceeding,and the inherentprobabilities of the situation,I credit Richardson'smore definite evaluation of June'soutput rather than June's vague and uncertain testimony regarding itAlthoughRichardson could not specify the precise number of pads cut by Gahr or the amountof leather(from which the pads are cut) she used on any of the 5 days she workedfor Respondent,I do not consider this factor especially significant in view of the factthat Respondent does not keep any records on individual employees in this particularoperation-apparently one of many at the plant.3Refusal to rehire JuneOn the evening of April 21,the day June was fired,her husband Joe, phoned PlantManager Dabbs at his home to protest June's dischargeDabbs explained that Junewas terminated because she was slow. Joe remonstrated,"It seems from her reportand everything that she was picking up a little every day" and pointed out that mostfactories he knew of gave employees a 30- or 90-day training period.When Dabbsanswered that his company does not have such a training period. Joe said he"figuredthe reason why she got fired was because of the union."Joe indicated that June wasnot in fact"connected with the Union,"although he and his mother had workedin union plants,and he went on to say,"I hope now that they get the Union inthere . . . I will do all I can to help them."Dabbs replied that "there is not muchyou can do,"said something(Joe could not recall what)about unions that he hadread in the newspaper,and added"they [unions]are just a bunch of communist[s]."')About 2 or 3 days later,June's aunt,Josephine,accosted Dabbs in the plant andasked him why June was firedDabbs replied that"she was too slow and that shejust couldn't run the machine fast enough,"adding that he "had planned on puttingher in another department when he got an opening but Joe had called him up andgot nasty with him and that he couldn't use her." 104.Conclusions respecting the alleged discrimination against GahrThe complaint alleges that Respondent discriminatorily refused to employ JuneGahr on March 25 because it "believed"that she had joined or assisted the Union Italso alleges that after employing her on April 15, it discriminatorily discharged herbecause of such belief It is conceded that Gahr was not in fact a union adherent orsympathizer.However, as found. Plant Manager Dabbs had "heard"that Gahr was"union."Thereafter her aunt Josephine(and June also)reassured Dabbs that she6The above findings are based on the credited testimony of Joe Cahr.His testimonyjibeswith Dabbs'own account of the conversation on the stand,except that Dabbsplaced the phone call as having taken place 3 to 5 clays after the discharge and,further,portrayed the exchange of words as more heated than described by Gahr-which it un-doubtedly wasDabbs characterized Galir's attitude as "a little huffy."quoting him asconcluding the conversation with the accusation that"You know damned well that[i e , Tune's suspected union sympathy]Iswhy she was laid off'It is notedthat despite Dabbs' vivid recollection of the incident on the stand-including the ex-change on communism-he expressly denied that such conversation took place in theprehearing affidavit he gave the Board's investigatoron May21This circumstance isone of many factors which have impelled me to discredit most of the testimony givenby Dabbs at the hearing I have credited Dabhs' testimony only to the extent that itwas corroborated by other credible evidence,direct or circumstantial10The above finding is based on Josephine Gahr's testimonyAlthough Dabbs on directexamination volunteered that he had had such a conversation with Josephine on cross-examination only a few minutes later lie denied it In hi. prehearing affidavit, headmitted having entertained an intention to recall June after the discharge but deniedspeaking to Josephine about JuneIt is apparent that Dahbs either has an extremelypoormemory or deliberately withheld material facts on the stand.In either event,he was an unreliable witness. ADDISON SHOE CORPORATION71was nonunion.Dabbs then hired June, but told her in the hiring interview that hewas erasing a notation on her application to the effect that she was not to be hiredbecause she was union.The foregoing facts and other evidence in the record, including the evidence demon-strating Respondent's hostility toward the Union, are, indeed, damning circumstancesand in the ordinary refusal-to-hire case would constitute persuasive indicia of dis-criminatory motivation. But the inescapable fact here is that Gahr was hired. Accord-ingly, such suspicions as Respondent had theretofore entertained about her unionsympathies are immaterial.To be sure, a 3-week period elapsed between the date ofJune's job application (March 25) and the date of her actual hire (April 15), but Icannot upon this record find that this mere passage of time was attributable toRespondent's union animus. In order to establish discriminatory motivation in thehire of Gahr, it was incumbent upon General Counsel to show that there was a jobavailable for her during this period.There is no such showing. Indeed, the con-trary is indicated by the fact that employees other than Gahr had visited the plantevery day during this period in search of jobs.Nor can I on the basis of this record reasonably infer that Gahr's discharge after5 days of employment was discriminatorily motivated.There is no evidence of anyintervening circumstance tending to reignite or confirm any latent suspicion Respond-ent may have had about Gahr's union membership or sympathies. If, as GeneralCounsel suggests, Respondent hired June on Apiil 15 only after being reassured thatshe was nonunion, there is nothing in the record to indicate alteration of that reassur-ance.On the other hand, the credible evidence demonstrates that Gahr was indeeda slow worker, that Respondent was dissatisfied with her output, and that it regardedher as unsuitable for further training.Under all of the circumstances, I can only inferthat it was Respondent's evaluation of Gahr's work potential-whether justified ornot-that prompted her discharge."Although General Counsel's theory of the case does not contemplate it, I havegiven consideration to the question whether-although, as here found, Respondentdid not unlawfully discriminate in the initial hire and subsequent discharge of Gahr-it thereafter nevertheless discriminated against her by refusing to consider her forrehire or further employment It will be recalled that 2 or 3 days after the dischargeDabbs admitted to Josephine Gahr (June's aunt) that he had intended to recall Junewhen an opening developed in another department but decided not to do so becauseJune's husband, Joe, had been "nasty" to him on the telephone. It will further berecalled that, in this telephone conversation, Joe in effect accused Dabbs of firing hiswife "because of the union" and threatened to do all he could to get the Union intothe plant; to which Dabbs countered that there was nothing Joe could do and thatunions "are just a bunch of communist[s] "While it may be argued that the foregoing establishes that Dabbs' refusal to recallJune Gahr was at least in part motivated by her husband's expressed intention to makecommon cause with the Union, I believe that a finding to that effect could only bepredicated on conjecture and speculation.Dabbs' reaction to Joe Gahr's phone talkmay be construed as his reaction to the unwarranted accusation that he (Dabbs) hadillegally discharged Joe's wife for union activities; or his resentful reaction to suchpressures and tactics designed to force him to retain or take back an unsatisfactoryemployee.Moreover, there is no evidence that Joe Gahr's threat was more than aventing of an outraged or loyal husband's anger at the dismissal of his wife, therebeing no evidence that Joe Gahr sincerely intended, let alone carried out his intention,to assist in the establishment of a union at the plant.In view of all the foregoing, and despite the fact that certain of the circumstancessurrounding the hire, dismissal, and refusal to hire June Gahr are of suspicious nature,I find that General Counsel has not established by a preponderance of evidence thatRespondent's conduct was unlawfully discriminatory in violation of Section 8(a)(1)and (3) of the Act.III.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend the customary cease-and-desist order conventionally ordered in casesof this nature,designed to effectuate the purposesof the Act11 "In considering the propriety ofdischarges the question is not whether theywere merited or unmeilted, just or unjust, nor whether as disciplinary measures theywere mild or drasticThese are matters to be determined by the managementiv L R B v. MontgomeryI17n)dcCCo,157 F 2d 486, 490 (C A 8) 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.By coercively questioning employees about union matters, by impliedly threaten-ing employees with reprisals for engaging in union activities, and by encouraging orinducing an employee to inform it about union matters, Respondent has interferedwith, restrained,and coerced employees in the exercise of rights guaranteed in Section7 in violation of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.3.Respondent has not violated Section 8(a)(1) and (3) of the Act by refusingto employ or by discharging or not rehiring June Gahr.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, I recommend that Addison Shoe Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from coercively questioning employees about union matters,impliedly or expressly threatening employees with reprisals for engaging in unionactivities, encouraging or inducing employees to inform it about union matters, andin any other like or related manner interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Act.2.Post at its Wynne, Arkansas, plant copies of the attached notice marked "Appen-dix." 12Copies of said notice, to be furnished by the Regional Director for Region 26,shall, after being duly signed by Respondent's authorized representative, be posted byRespondent immediately upon receipt thereof, in conspicuous places, including allplaces where notices to employees are customarily posted, and maintained by it for60 consecutive days thereafter.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.3.Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply therewith.13It is further recommended that the complaint be dismissed in all other respects.12 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"13 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT unlawfully question our employees about union matters, northreaten them with reprisal for engaging in union matters, nor encourage them toinform us about union matters.WE WILL NOT in like or related manner interfere with, restrain, or coerce ouremployees in the exercise of their rights under the National Labor Relations Act.ADDISON SHOE CORPORATIONEmployer.Dated-------------------By-----------------------------------------Representative-(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746 Fed-eral Office Building, 167 North Main Street, Memphis, Tennessee, Telephone No.534-3161, if they have any question concerning this notice or if they have informationthat its provisions are being violated.